DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/423,040 application filed July 14, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 22-29 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 26, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6, 9, 26, and 28-29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujikawa et al (US 2006/0054536 A1).
With respect to claims 1-3 and 6, Fujikawa et al discloses “[t]o 22.3 g of ion-exchanged water were added 8.21 g of cobalt (II) citrate, 2.06 g of nickel citrate, and 2.24 g of phosphoric acid (85% aqueous solution), followed by heating to 80o C. and stirring for 10 minutes. Subsequently, 17.61 g of molybdophosphoric acid was added thereto and dissolved, followed by stirring at the same temperature for 15 minutes to prepare a solution for impregnation. At this time, the pH of the impregnating solution was 0.54.  Into an eggplant type flask was introduced 30.0 g of the same zeolite-alumina composite support as in Example 1. The whole amount of the above impregnating solution was added thereto with a pipet and the support was immersed in the solution at about 25o C. for 3 hours.  Thereafter, the support was dried in a nitrogen stream and then dried in a muffle furnace and in an air stream at atmospheric pressure and at 120o C. for about 16 hours to obtain Catalyst E” [Example 5, paragraphs 0155-0157; see also Example 6, paragraphs 0158-0160].  The resulting catalyst is a NiMoCoP catalyst on said zeolite-alumina support [see catalyst E in Table 1].  Note that the method of preparation and the further teaching of the reference that “[t]he citrate compounds of cobalt and nickel can be produced in the following manner. In the case of cobalt, the compounds are obtained by dissolving cobalt carbonate in an aqueous solution of citric acid. A citric acid compound obtained by such a method may be used as it is in catalyst preparation without removing the water therefrom” [paragraph 0106].  Therefore, it is clear that the nickel and cobalt precursors (for example, cobalt carbonate) may be added to an impregnation solution containing citric acid.  In light the foregoing, the method of preparation of the hydrotreating catalyst of Fujikawa et al is similar to the method disclosed in the instant specification [see, e.g., Example 2 therein] absent a sequential impregnation, wherein the M1 metal is impregnated after the M2, Mo, and P compounds.  However, the instant specification does not disclose that sequential impregnation is a necessary requirement to obtain the recited M1-MoM2P catalyst or that “the manufacturing process steps…impart[s] distinctive structural characteristics to the final product,” said final product being the M1-MoM2P catalyst.  Therefore, it is the position of the Office that the NiMoCoP catalyst on the aforementioned support clearly anticipates or, alternatively, renders obvious the claimed M1-MoM2P catalyst on a support, wherein M1 and M2 represent different transition metals.  Fujikawa et al further discloses “[t]he inorganic oxide support to be used in the catalyst of the present invention may be alumina alone. It is, however, preferred to use a composite oxide containing alumina as the main component in order to further improve desulfurization activity.  As the alumina, use can be made of various aluminas such as -alumina, -alumina, -alumina, -alumina, alumina hydrates, and the like. However, an alumina which is porous and has a large specific surface area is preferred. In particular, -alumina is suitable” [paragraphs 0047 & 0048].
With respect to claim 5, see Table 1, wherein Ni is present in an amount of 1.1 wt % [catalyst E].

Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al (US 2006/0054536 A1).
With respect to claim 4, note that molar ratio of Mo:Co:P of 1.5:1:1.5 is 215.925 g Mo:74.93 g Co:106.455 g P2O5.  Note also that Fujikawa et al discloses “[t]he content of the Group 6 metal is from 10 to 40% by weight, preferably from 16 to 35% by weight, in terms of an oxide amount based on the catalyst…[t]he content of the Group 8 metal is from 1 to 15% by weight, preferably from 3 to 8% by weight, in terms of an oxide amount based on the catalyst…[and] [t]he content of phosphorus is from 1.5 to 8% by weight, preferably from 2 to 6% by weight, more preferably from 3 to 6% by weight, in terms of an oxide amount based on the catalyst” [paragraphs 0068, 0071, & 0075].  Consequently, the aforementioned components may be present in the hydrotreating catalyst in amounts ranging from 12.5 (10+1+1.5) to 63 (40+15+8) wt%.  Referring to the preceding 215.925 g Mo:74.93 g Co:106.455 g P2O5 said ratio is equivalent to 54.3 wt % Mo:18.9 wt % Co:26.8 wt % P2O5.  If, say, the quantity of the preceding components is 30 wt % of the catalyst (which is between the aforementioned 12.5-63 wt %), then the amount of Mo in the catalyst is 16 wt %; the amount of Co in the catalyst is 5.9 wt %; and the amount of phosphorus in oxide form is 8 wt %.  The percentages are within the ranges taught by Fujikawa et al.  Consequently, the recited molar ratio would have been obvious to one of ordinary skill in the art.
Claim(s) 8-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2013/0017590 A1).
Chung et al discloses “[i]n another embodiment, the step of converting the ketones to the paraffins may comprise the steps of: converting the produced ketones to ketones having an increased carbon chain length by aldol condensation; and converting the converted ketones to paraffins by hydrodeoxygenation. The paraffins produced according to this embodiment may be C6-C60 branched paraffins. The step of converting the ketones to the paraffins may be carried out in a single catalyst system or a single reactor, and the aldol condensation and hydrodeoxygenation reactions may be carried out by separate continuous processes…The conversion of the carboxylic acids to the ketones may be carried out using a process known in the art. For example, a catalyst which is used for this conversion may include either titania or a zirconium dioxide or cerium dioxide supported on alumina. The temperature in the reaction zone may be in the range of 200 to 600o C. The ketonization reaction may be carried out under a wide range of pressure, preferably 1-200 psi…A catalyst having a condensation function may be any material having an acid or base functionality. Examples thereof include CeZrOx, CuZrOx, hydrotalcite, niobium oxide, alumina, silica, silica-alumina, zirconia, titania, or mixed oxides thereof, or molecular sieves, including zeolite…As a catalyst useful for hydrogenation, any metal material having a hydrogenation function may be used. Specifically, it may include a metal component selected from among group VIII metals, group VI metals, and mixtures thereof. Preferably, the metal component may be selected from the group consisting of Pd, Pt, Rh, Ru, Ni, Cu, V, Fe, Co, Mo, W, NiMo, CoMo, NiW, and CoW.  A catalyst having a hydrodeoxygenation function is preferably a catalyst having both a hydrogenation function and a deoxygenation function and can be prepared by loading the metal component having a hydrogenation function on the material having an acid or base functionality.  Meanwhile, steps i) to v) [i.e., i) subjecting a mixture of ketone to aldol condensation to converting ketones to paraffins via hydrodeoxygenation—see, e.g., paragraphs 0060-0063 or paragraphs 0074-0078—Examiner’s insertion] may be carried out in a single catalyst system or reactor at a temperature of 80 to 500o C. at a hydrogen pressure of 1-200 bar. Preferably, these steps may be carried out at a temperature of 100 to 400o C. at a pressure of 5-50 bar in a hydrogen atmosphere. WHSV in the single reactor is 0 to 5/hr, preferably 0 to 2/hr, more preferably 0 to 1/hr, and most preferably more than 0 to 0.6/hr” [paragraphs 0044, 0050, & 0066-0069].  Since Chung et al clearly teaches “step of converting the ketones to the paraffins may be carried out in…a single reactor” and “the aldol condensation and hydrodeoxygenation reactions may be carried out by separate continuous processes,” it would have been obvious to use a tandem fixed bed reactor.  Indeed, Chung et al teaches such in Example 4 “[a] mixture of ketones was prepared from volatile fatty acids, derived from biomass, using a known method…For the ketone mixture having the composition shown in Table 1, an experiment of preparing branched paraffinic hydrocarbons was carried out using a double bed catalyst…”  See also Example 6 and claim 10.  The catalyst having a condensation function corresponds to the C-C coupling catalyst of the instant application while the catalyst having a hydrodeoxygenation function corresponds to the hydrodeoxygenation (HDO) catalyst.  The upstream and downstream parts of a tandem fixed bed catalyst are obvious since the processes i) to v) must proceed in that order.
With respect to claim 22, Chung et al discloses “the fatty acids are converted into a mixture of C3-C7 ketones by ketonization. Meanwhile, the ketone mixture may also be obtained directly by pyrolysis of volatile fatty acid salts produced in the fermentation process” [paragraph 0049] and further discloses “U.S. Pat. No. 5,969,189 [to Holtzapple et al—Examiner’s insertion] discloses methods of forming calcium carbonate by pyrolysis of calcium salts of volatile fatty acids prepared as described above, and preparing ketone mixtures from volatile fatty acids” [paragraph 0009], wherein the pyrolysis of Holtzapple et al may correspond to fast pyrolysis [see reaction times for 90% conversion in Table 6].  Therefore, step (a) of instant claim 22 would have been obvious to one of ordinary skill in the art based on the teachings contained in Chung et al.  Alternatively, given the limited number of pyrolysis options, the selection of fast pyrolysis would have been obvious to one of ordinary skill in the art.  Additionally, while Chung et al does not appear to explicitly disclose a stream comprising C1-C4 hydrocarbons, CO and CO2, since the process of the reference is the same as or similar to that of the instant application, it is expected, absent evidence to the contrary, that said stream is present and is, therefore, prima facie obvious.

Allowable Subject Matter
Claims 7 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 7, Chung et al does not disclose the recited Ru-MoFeP/Al2O3 catalyst; with respect to claim 23, Chung et al does not disclose steam reforming C1-C4 hydrocarbons, CO and CO2 and, further, steam reforming the same in the presence of a sorbent.  To the contrary, Chung et al discloses passing C1 and light alkanes to a combined heat and power system [see figure 1] rather than the aqueous phase reforming unit disclosed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
November 28, 2022